DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
1.	Claim 8 should depend from claim 2 because there are no intermediate dies in claim 1.
2.	Claim 11 should depend from claim 4 because there are no C4 bumps in claim 2.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
3.	Claims 8 and 11 are objected to because they do not depend from the correct claims, but would be allowable if proper dependency is corrected as stated above.
4.	Claims 1-7, 9, 10 and 12-20 are allowed over the prior art of record.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:  After applicant amends claims 8 and 11 as stated above, examiner has concluded that the prior art does not disclose nor fairly suggest apparatuses, comprising: wherein the first and uppermost dies are stacked face to face, the first TSVs and the first CSVs are mutually aligned, and current is delivered to the apparatus from the first TSVs up through the first CSVs, the first and uppermost top metal layers, and the uppermost CSVs (claim 1) and first CSVs connecting the power TSVs with the top metal layer, the power TSVs aligned with the first CSVs; and one or more power gates provided on an upper surface of the substrate, each power gate coupled to one end of at least one CSV, and further coupled to a local power delivery system of the apparatus (claim 17) and a method, comprising: stacking the first uppermost dies face to face; aligning the first TSVs and the first CSVs and configuring the dies such that current is delivered from the first TSVs up through the first CSVs, the first and uppermost top metal layers, and the uppermost CSVs (claim 12) as described in the independent claims and in the context of their recited apparatuses and process, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6.	Yu et al (9,620,488 B2) discloses a three-dimensional integrated circuit (3DIC) structures and bonded structures (Figure 1E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
August 31, 2021